i          i     i                                                                i      i      i




                                MEMORANDUM OPINION

                                        No. 04-09-00719-CR

                                    Marian Louise CAMPBELL,
                                             Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                     From the 198th Judicial District Court, Kerr County, Texas
                                      Trial Court No. B09-05
                           Honorable Robert R. Barton, Judge Presiding

PER CURIAM

Sitting:         Phylis J. Speedlin, Justice
                 Rebecca Simmons, Justice
                 Steven C. Hilbig, Justice

Delivered and Filed: January 20, 2010

DISMISSED FOR WANT OF JURISDICTION

           On September 11, 2009, appellant was placed on community supervision for a period of

seven (7) years. On September 30, 2009, the State filed a motion to revoke appellant’s community

supervision. On October 9, 2009, the trial court entered an order continuing appellant on community

supervision, but modifying the terms of appellant’s community supervision. Appellant filed a notice

of appeal from the trial court’s order modifying the conditions of her community supervision. This
                                                                                   04-09-00719-CR

court does not have jurisdiction to consider an appeal from an order altering or modifying the

conditions of community supervision. See Basaldua v. State, 558 S.W.2d 2, 5 (Tex. Crim. App.

1977); Quaglia v. State, 906 S.W.2d 112, 113 (Tex. App.—San Antonio 1995, no pet.). On

December 18, 2009, this court issued an order for appellant to show cause on or before January 4,

2010, why this appeal should not be dismissed for lack of jurisdiction. Appellant did not respond.

Accordingly, this appeal is dismissed for lack of jurisdiction.

                                                       PER CURIAM

DO NOT PUBLISH




                                                 -2-